 



Exhibit (10)(p)

     
Notice of Grant of Performance Share
  ID: 63-0366371
Units and Agreement
  1200 Urban Center Drive
 
  Birmingham, AL 35242

February 12, 2007
Pursuant to the terms and conditions of the Company’s 2006 Long Term Incentive
Plan (the ‘Plan’), you have been granted a Performance Share Award for ___
shares (the ‘PSU’) of stock as outlined below.

     
Granted To:
   
Grant Date:
  February 8, 2007
Grant ID:
   
PSU’s Granted:
   
Price per Share:
   
Total Option Price:
   
Expiration Date:
   
Vesting Schedule:
  100% at 12/31/2009

By your signature and the Company’s signature below, you and the Company agree
that these PSU’s are granted under and governed by the terms and conditions of
the Company’s 2006 Long Term Incentive Plan and the Performance Share Unit
Agreement, copies of which have been provided to you and are incorporated
herein.

                     
Signature:
   
 
      Date:    
 
   
 
                   
 
  Vulcan Materials Company                
 
                   
Signature:
   
 
      Date:    
 
   

 



--------------------------------------------------------------------------------



 



THIS DOCUMENT CONSTITUTES PART OF
A PROSPECTUS COVERING SECURITIES THAT
HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933
VULCAN MATERIALS COMPANY
PERFORMANCE SHARE UNIT AWARD AGREEMENT
Granted under the 2006 Omnibus Long-Term Incentive Plan
Terms and Conditions
February 8, 2007

1.   Definitions. As used in this Award Agreement the following terms shall have
the meanings as follows:

  (a)   “Award Agreement” means this Performance Share Unit Award Agreement.    
(b)   “Award Period” means the three-year period shown on Schedule A of this
Award Agreement, except that in the “Event” of a Retirement, Disability, Death,
or Change in Control, the Award Period will be the period covered by the Award
Agreement ending on December 31st of the calendar year in which the Event
occurred.     (c)   “Company” means Vulcan Materials Company, a New Jersey
corporation.     (d)   “Committee” means the Compensation Committee of the Board
of Directors.     (e)   “Disability” means Permanent and Total Disability
whereby the Participant is entitled to long-term disability benefits under the
applicable group long-term disability plan of the Company or a Subsidiary, or,
to the extent not eligible to participate in any Company-sponsored plan, under
the guidelines of the Social Security Administration.     (f)   “Fair Market
Value” or “FMV” means the closing stock price for a Share on the business day
that immediately precedes the Payment Date as reported on a national securities
exchange if the Shares are then being traded on such an exchange or as
determined by the Committee if Shares are not so traded.     (g)   “Grant Date”
means the date of this Award Agreement.     (h)   “Participant” means the name
of the employee of the Company or its subsidiaries or affiliates appearing on
the first page of this Award Agreement.     (i)   “Payment Date” means the date
on which payment is made under this Award Agreement.     (j)   “Performance
Share Unit” or “PSU” means the equivalent of one share of Common Stock.     (k)
  “Plan” means the Vulcan Materials Company 2006 Omnibus Long-Term Incentive
Plan, as amended, or any successor plan, as amended.     (l)   “Retirement”
means a participant who retires or who is eligible to elect to retire in
accordance with the Company’s Retirement Income Plan for Salaried Employees of
Vulcan Materials Company or any successor plan.     (m)   “Share” means a share
of Common Stock, par value $1.00 per share, of the Company.

 



--------------------------------------------------------------------------------



 



2.   Grant and Vesting of PSUs

  (a)   Grant. The Participant is awarded the number of PSUs designated on the
first page of this Award Agreement.     (b)   Vesting. Except as otherwise
provided in Section 4, and subject to the Committee’s discretion set forth in
Section 6, the PSUs will become vested on December 31, at the end of the Award
Period.

3.   Payment of Performance Share Units

  (a)   Percentage of Awards Payable. Utilizing the Performance Share Award Unit
Payment Table, Schedule A, the Committee establishes the Percentage of Awards
Payable (“Percentage”) for the Award Period. The Percentage is based on Economic
Profit (“EP”) and Total Shareholder Return (“TSR”) versus a Comparison Group
during the Award Period. The maximum Percentage, as set forth in Schedule A, may
be decreased but not increased by the Committee.     (b)   Performance Share
Units Payable. The number of PSUs payable will be determined by multiplying the
number of PSUs granted pursuant to this Award Agreement by the Percentage as
determined in Section 3(a). Payment will be made in stock.     (c)   The Value
of the Stock Issued as Payment for PSUs Earned. The FMV will be used to
determine the basis of the stock payable.     (d)   Withholding. The Company
shall withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory amount for federal, state, local, and
employment taxes (“Total Tax”) which could be withheld on the transaction, with
respect to any taxable event arising as a result of this Award Agreement.    
(e)   Timing of Payment. Payment will be made to a Participant after
determination that the payment has been earned but no later than 21/2 months
after the end of the Award Period; except that in the Event of Retirement as
defined in Section 4(a), Disability as defined in Section 4(b), Death as defined
in Section 4(c), and Change in Control as defined in Section 4(f), payment will
be made within the 21/2 month period following the end of the year in which the
Event occurs.     (f)   Payment Determination. The Committee may exercise its
discretion to reduce or eliminate payments if the Award Period average TSR is
less than or equal to the 25th percentile or the average EP is less than or
equal to 25% of Target. For performance levels falling between the values shown
on the Payment Table (Schedule A), the Percentages will be determined by
interpolation.

 



--------------------------------------------------------------------------------



 



              SCHEDULE A Vulcan Materials Company   PERFORMANCE SHARE UNIT AWARD
3-Year Average Economic   PAYMENT TABLE Profit (As a percent of   Percentage of
Award Payable Target)   Award Period January 1, 2007 – December 31, 2009
         175% or >
  100   150   200
150%
  75   125   175
100%
  50   100   150
  50%
  25     75   125
         25% or <
    0     50   100  

 
           25th or <       50th                75th or >           Company
3-Year Average
Total Shareholder Return Percentile Rank
Relative to Comparison S&P Index


4.   Termination of Employment.

  (a)   Retirement, as defined in Section 1(l).

  (i)   If a Participant retires from employment at age 62 or later, the PSUs
which have been held by the Participant until January 1st of the calendar year
following the year of grant, will be deemed to be non-forfeitable; provided
however, that the Participant executes a reasonable non-competition covenant
with the Company restricting the Participant from competing with the Company in
a specified territory for a specified period of time; otherwise, if such
covenant is not executed by the Participant, unvested PSUs will be forfeited and
vested PSUs not yet paid as of the date of such termination will be paid in
accordance with Section 3.     (ii)   If a Participant retires from employment
prior to reaching the age of 62, the PSUs will become non-forfeitable in
accordance with Schedule B; provided however, that the Participant executes a
reasonable non-competition covenant with the Company restricting the Participant
from competing with the Company in a specified territory for a specified period
of time; otherwise, if such covenant is not executed by the Participant,
unvested PSUs will be forfeited and vested PSUs not yet paid as of the date of
such termination will be paid in accordance with Section 3.     (iii)   All
non-forfeitable PSUs will be paid in accordance with Section 3.

 



--------------------------------------------------------------------------------



 



          SCHEDULE B If the “prior to age 62” retirement occurs on or   The
percentage of PSUs after January 1st of the:   that will become Non-forfeitable
is:
1st Calendar year following the Grant Date
    33 %
2nd Calendar year following the Grant Date
    67 %
3rd Calendar year following the Grant Date
    100 %

  (b)   Disability. Upon determination of Disability, as defined in Section
1(e), the PSUs granted under this Award Agreement will become non-forfeitable.
All non-forfeitable PSUs will be paid in accordance with Section 3.     (c)  
Death. Upon the death of the Participant, the PSUs granted under this Award
Agreement will become non-forfeitable. All non-forfeitable PSUs will be paid to
the Participant’s estate in accordance with Section 3.     (d)   Other
Termination. Upon voluntary termination for reasons other than retirement, or
upon involuntary termination for reasons other than death, Disability, or cause
as determined under Section 4(e), unvested PSUs will be forfeited and vested
PSUs not yet paid as of the date of such termination will be paid in accordance
with Section 3.     (e)   Termination for Cause. If a Participant’s employment
is terminated for cause, the PSUs will immediately be forfeited, even with
respect to vested PSUs which were otherwise non-forfeitable but not yet paid.
The Committee shall have complete discretion to determine whether a Participant
has been terminated for cause. The Committee’s determination shall be final and
binding on all persons for purposes of the Plan and this Award Agreement.    
(f)   Change in Control of the Company. Upon a Change in Control of the Company,
as defined in the Vulcan Materials Company Change in Control Severance Plan or
any successor plan, the PSUs granted under this Award Agreement will be deemed
to be non-forfeitable. All non-forfeitable PSUs will be paid in accordance with
Section 3.

5.   Section 16(b) Participants. Any Participant subject to Section 16(b)
reporting shall be governed by same with respect to PSUs.

6.   Committee Discretion. The Committee may, in its sole discretion, amend this
Award Agreement to the extent necessary to comply with any statute, regulation,
or other administrative guidance. Notwithstanding any other provision of the
Plan or this Award Agreement, the Committee may amend the Plan or this Award
Agreement to the extent permitted by their terms and accelerate vesting for the
events described in Sections 4(a). The Committee shall not make any amendment
pursuant to this Section 6 that would cause this Award Agreement, if it is
subject to or becomes subject to Section 409A of the Internal Revenue Code, to
fail to satisfy the requirements of such Section 409A. The Committee has sole
discretion to establish the Comparison Group to be used in evaluating the
performance of the Company in accordance with Section 3(a), and may change the
Comparison Group from time to time.

7.   Entire Agreement; Amendment. This Award Agreement, the Memorandum, and the
Plan are incorporated herewith and represent the entire understanding and
agreement between the Company and the Participant, and shall supersede any prior
agreement and understanding between the parties. Except as provided in Section 6
of this Agreement and subject to any Plan provision, this Award may not be
amended or modified except by a written instrument executed by the parties
hereto.

 



--------------------------------------------------------------------------------



 



8.   Non-Solicitation. In consideration for this Agreement and notwithstanding
any other provision in this Agreement, the Participant agrees to comply with the
non-solicitation covenants set forth below:

  (a)   Non-Solicitation of Customers. The Participant acknowledges that while
employed by the Company, the Participant will occupy a position of trust and
confidence and will acquire confidential information about the Company, its
subsidiaries and affiliates, and their clients and customers that is not
disclosed by the Company or any of its subsidiaries or affiliates in the
ordinary course of business, including trade secrets, data, formulae,
information concerning customers and other information which is of value to the
Company because it is not generally known. The Participant agrees that during
the period of employment with the Company and for a period of two years after
the date of termination of employment with the Company, regardless of the reason
for termination, the Participant will not, either individually or as an officer,
director, stockholder, member, partner, agent, consultant or principal of
another business firm, directly or indirectly solicit any customer of the
Company or of its affiliates or subsidiaries.     (b)   Non-Solicitation of
Employees. The Participant recognizes that while employed by the Company, the
Participant will possess confidential information about other employees of the
Company and its subsidiaries or affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with suppliers to and customers of the Company and its
subsidiaries or affiliates. The Participant recognizes that this information is
not generally known, is of substantial value to the Company and its subsidiaries
or affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by the Participant because of the
Participant’s business position with the Company. The Participant agrees that
during the period of employment with the Company and for two years after the
date of termination of employment with the Company, regardless of the reason for
termination, the Participant will not, directly or indirectly, solicit or
recruit any employee of the Company or any of its subsidiaries or affiliates for
the purpose of being employed by the Participant or by any business, individual,
partnership, firm, corporation or other entity on whose behalf the Participant
is acting as an agent, representative or employee and that the Participant will
not convey any such confidential information or trade secrets about other
employees of the Company or any of its subsidiaries or affiliates to any other
person except within the scope of the Participant’s duties as an employee of the
Company.     (c)   Remedies. If any dispute arises concerning the violation by
the Participant of the covenants described in this Section, an injunction may be
issued restraining such violation pending the determination of such controversy,
and no bond or other security shall be required in connection therewith. If the
Participant violates any of the obligations in this Section, this Award
Agreement will terminate, if it is outstanding, and, in addition, the Company
will be entitled to any appropriate relief, including money damages, equitable
relief, and attorneys’ fees.



 